IRENAS, Senior District Judge,
dissenting.
I.
I respectfully dissent from Judge Green-berg’s opinion to the extent that it holds we have no jurisdiction to hear Pressman-Gutman Co., Inc.’s (“PGI”) appeal from the decision of the trial court appointing a purported guardian ad litem23 to replace the members of the Administrative Committee of the PGI Profit Sharing Plan (the “Plan”) for purposes of the conduct and control of this litigation. The trial judge’s action did not have a sound basis in the law or the Federal Rules of Civil Procedure; it was based on a misapplication of the Pennsylvania Rules of Professional Conduct designed to govern the actions of lawyers acting in a legal capacity' — not litigants; it destroyed the structural integrity of a trial which is based on the assumption that, where possible, a plaintiff should be able to press its, his or her own case;24 and, most significantly, it erroneously labeled the designee as a guardian ad litem, which he is not, rather than as a receiver, which he is. Letting that decision stand creates the very realistic potential for significant mischief in future litigation. I would hear the appeal and reverse the order of the trial court, although in this dissent I will discuss the merits only to the *404extent needed to resolve the question of this Court’s right to hear the controversy.
II.
The facts and procedural history are ably set forth in the Majority Opinion and will only be briefly summarized here. PGI is the employer sponsor and named fiduciary of the Plan established for the benefit of the company’s employees. Management of the Plan was vested in an Administrative Committee whose sole members were Alvin and James Gutman, PGI’s Secretary and President, respectively. First Union National Bank (“First Union”) and ForeFront Capital Advisors, LLC (“ForeFront”) were retained to give investment advice to the Plan.25 In its complaint, PGI alleges that it sustained losses as a result of First Union’s breach of its fiduciary duty in making investment decisions. In addition to denying any breach of fiduciary duties, First Union filed a third-party complaint against the Gutmans seeking contribution or indemnity on the theory that they were solely or partly responsible for the losses sought to be recovered from First Union. On the Gut-mans’ motion for summary judgment the District Court denied relief and held that there were triable issues of fact.26
Following the denial of summary judgment, a lengthy procedural wrangling over possible conflicts of interest of PGI’s lawyers ensued. The wrangling eventually spilled over to the issue of whether conflicts should bar the Gutmans from managing and controlling the litigation through their positions as the sole members of the Administrative Committee. This procedural history is set forth in detail in the Majority Opinion. However, for purposes of this dissent, the case took an unacceptable procedural twist when the District Court entered an opinion and order on November 30, 2004, disqualifying the law firm of Hamburg & Golden from participating in the case in any fashion and removing the Gutmans (and perforce the plaintiff itself) from controlling the lawsuit by appointing “a guardian ad litem who will replace the Gutmans and serve as administrator of the plan for the limited purpose of the lawsuit. The guardian ad litem will, in turn, appoint new counsel for the plan.” J.A. at 23. In an order dated December 14, 2004, the District Court appointed Louis Pichini, Esq. of Philadelphia as the guardian ad litem. J.A. at 31.
The trial court justified removal of the lawyers based on Rule 1.7 of the Pennsylvania Rules of Professional Conduct dealing with conflicts of interest. This discussion covers eleven pages of a fourteen page opinion (J.A. at 12-22), and I agree with the Majority Opinion that neither a direct appeal, an interlocutory appeal or mandamus relief is an appropriate route to challenge this ruling. However, the opinion devotes only one page (J.A. at 13) to *405discussing the separate decision to appoint a guardian ad litem. In a three line footnote the District Court finds authority for this draconian action in Fed R. Civ. P. 17(c) which provides for the appointment of a guardian ad litem “for an infant or incompetent person not otherwise represented.” As authority for the action taken, Rule 17(c) is a dubious foundation. Nothing in the record suggests there was an infant or incompetent who could possibly be the guardian’s ward. Although the trial court removed the Gutmans from the Administrative Committee, effectively wresting control of the litigation from plaintiff PGI itself, it did not actually identify the person for whom, in fact, the guardian ad litem was guardian.
The entire basis for this action appears to be contained in three sentences of the District Court’s Opinion:
The Gutmans’ duty to the plan includes seeking full compensation for the plan’s losses. Because the Gutmans may be liable to the plan, the duty to the plan may include presenting claims against the Gut-mans. However, because the Gutmans have an interest in protecting themselves from liability, the Gutmans are not likely to act against themselves for the benefit of the plan, and the plan’s avenues of obtaining recovery may be adversely affected.
This rationale appears to be based on the conflict of interest provisions of Pennsylvania Rule of Professional Conduct 1.7 which applies only to lawyers who are acting in their roles as attorneys. Clearly the Gutmans, as officers of PGI and members of the Administrative Committee, and PGI itself, are acting as litigants, not lawyers. The persons presumably protected by this action are the employees of PGI who are the beneficiaries of the Plan, apart from any interests the Gutmans may hold.
Once appointed, the guardian ad litem necessarily will bring a direct action to recover Plan losses against the Gutmans. The net effect of that action is, of course, that the employee beneficiaries of the PGI Plan will be suing the principals and officers of their employer — a result which they may or may not desire. By the remarkable alchemy of the District Court’s action, a fiduciary seeking to recover damages from an investment advisor is not only barred from pursuing the action, but finds himself being directly sued by the beneficiaries of the trust, who may not in the least be interested in following that course of action.27
Consider a grandmother who is the trustee of a trust established for the benefit of her many grandchildren, most of whom are over the age of eighteen. She hires an investment advisor who proceeds to recommend actions which cause significant losses to the trust. On advice of counsel the trust sues the investment advisor who follows the course of action followed by First Union: the investment advisor files a third-party complaint against the grandmother; the trial court replaces her with a guardian ad litem for the “limited” purpose of pursuing the litigation; and then she is promptly sued by the guardian for the same losses for which the suit was started in the first place. We now have *406the spectacle of the beneficiary grandchildren suing their grandmother who may have funded the trust in the first place, even though these grandchildren may have no desire to bring such an action.
Given the large number of entities controlled by persons deemed by law to be fiduciaries (trusts, estates, pension plans, profit sharing plans, various union health and benefit plans, corporations, etc.) and the proliferation of individuals and organizations who offer investment advice, it is easy to see how even meritorious actions could be derailed by the actions taken by the District Court. It may be that in certain situations a trial court may become concerned that a fiduciary bringing an action on behalf of an entity to recover losses from a third party might also be a proper target for recovery of those same losses. In that instance the court could easily require the fiduciary to provide notice of the litigation to the possibly affected beneficiaries, thereby permitting such persons to make their own decision as to whether they wish to intervene in the litigation to pursue claims against the fiduciary.28
It is respectfully suggested that if the Majority Opinion is allowed to stand, not only will it be allowing a legally unjustified action to go uncorrected, it will be a road-map for investment advisors seeking to frustrate suits against them for breach of their duties to the fiduciaries who have placed their trust in them. However, the question now remains: Is there a legal basis for the Court of Appeals to remedy this wrong?
III.
A.
Strong jurisprudential considerations counsel that only final decisions of trial courts are appealable as of right to the Court of Appeals. Thus, 28 U.S.C. § 1291 grants a general right of appeal only from “final decisions of the district courts.” Interlocutory appeals are authorized in certain limited circumstances under 28 U.S.C. § 1292, including orders granting or denying an injunction (§ 1292(a)(1)) and orders appointing a receiver (§ 1292(a)(2)). PGI asserts that this Court has appellate jurisdiction under either of these provisions.
An appeal as of right under § 1292(a)(1) for trial court decisions on injunction applications requires that the challenged order grant or deny substantive relief sought by a litigant. There is agreement that this appeal does not involve a District Court determination that either grants or denies any of the substantive relief sought by any party to this litigation. Even if the District Court’s action could be described as an injunction, the Majority Opinion correctly determines that § 1292(a)(1) does not vest this Court with appellate jurisdiction.
PGI argues that the appointment of a guardian ad litem to exercise the powers of the Plan’s Administrative Committee is tantamount to appointing a receiver for the cause of action against First Union and the possible cause of action against the Gutmans. The Majority Opinion agrees that “[a] receiver by any other name, or by no name is still a receiver.” United States v. Sylacauga Props., Inc., 323 F.2d 487, 490 (5th Cir.1963). It further correctly notes that in determining whether someone is a receiver we consider “the purposes of the receivership and the extent of the powers possible in the situation,” 16 Wright, Miller & Cooper, Federal Practice *407and Procedure: Jurisdiction 2d § 3925, at 220 (1996) and whether the receiver “take[s] possession of and preserves, pendent lite, and for the benefit of party entitled to it, the fund or property in litigation,” FTC v. World Wide Factors, Ltd., 882 F.2d 344, 348 (9th Cir.1989)(internal quotation marks and citation omitted).
B.
The Majority Opinion distinguishes the holdings in World Wide Factors and Sylacauga Properties by reasoning that these cases “differ from this case because we see no suggestion here that the Plan’s assets must be ‘preserved’ or otherwise managed by the guardian ad litem pending litigation.” Maj. Op. at 394. Judge Greenberg relies strongly on the word “limited” in the District Court’s November 30, 2004, opinion which stated that the guardian ad litem replacing the Gutmans “will ... serve as administrator of the [P]lan for the limited purpose of this lawsuit.” J.A. at 23; Maj. Op. at 394. It is respectfully suggested that the Majority’s reasoning does not withstand scrutiny.
An entity may own a wide variety of property interests: tangible personal property, real property, intangible personal property such as stocks or bonds, and unliquidated claims against third parties which will require litigation to realize the value of those claims. No one suggests that a litigation claim cannot be transferred to a receiver, nor can it be challenged that managing, preserving or realizing on that asset, may require more time and effort than managing other types of assets. Legal counsel must be found; there has to be intensive interaction between the claimant and counsel; the claimant has ongoing duties in discovery and in gathering evidence in support of the claim; and the claimant must assist counsel in developing litigation strategy. Every litigator knows that an engaged, energetic and cooperative client is an important ingredient to a successful litigation. When a receiver takes over responsibility for pursuing and monetizing a litigation claim against a third party, the burden of preserving and managing that asset is considerable indeed. In this case Mr. Pichini has actually been given total control over two assets of the Plan, the claim against First Union and the claim against the Gut-mans to recover losses sustained by the Plan in its investment decisions.
The Majority first argues that the guardian ad litem cannot be a receiver “because we see no suggestion here that the Plan’s assets must be ‘preserved’ or otherwise managed by the guardian ad litem pending litigation.” Maj. Op. at 394. There are actually two arguments apparently buried in this short sentence. First, the reference to the Plan’s “assets” in the plural suggests that the guardian ad litem is less than a receiver because he has no responsibility for any Plan asset other than the claims against First Union and the Gutmans. Nobody has pointed to any authority for the proposition that the transfer of less than all the assets of a particular entity to a third party for management and preservation somehow precludes that third party from legally being a receiver. The issue is not the volume or character of the assets not transferred, but rather the responsibilities of that third party with respect to the assets which are in fact transferred.
Arguing that the guardian ad litem has no duty to preserve or manage the assets which were in fact transferred to him is unfathomable. As noted above, preserving and managing two litigation claims can be extraordinarily difficult and often involves a high level of skill and energy. By replacing the Gutmans on the Plan’s Administrative Committee for purposes of pursu*408ing the claims against First Union and the Gutmans, the District Court has divested PGI, through the Plan’s chosen Administrative Committee, of any role in managing or preserving the litigation claims (which includes, as well, the right not to pursue a particular claim in court). The Plan cannot sell, transfer or hypothecate its interest in the claims; it cannot choose to abandon or settle those claims; it cannot select its own counsel; and it cannot determine litigation strategy with its chosen counsel.29 Only the guardian ad litem — the receiver — can take these steps to manage and preserve the assets within its control.
As noted above, the Majority Opinion also points to the wording of the order providing for a guardian ad litem “for the limited purposes of this lawsuit.” That the appointment of the “guardian ad litem” may be temporally limited to the duration of the lawsuit, is hardly relevant the issue of whether such guardian is in fact a receiver, since the appointment of almost all receivers is for a designated period. Nothing in the facts of this particular case or the order of the District Court limits the power or authority of the appointed guardian ad litem in preserving, managing or monetizing the assets entrusted to his stewardship.
C.
The District Court used the term “guardian ad litem” to describe the individual who was to assume the role of the Gutmans on the Administrative Committee with respect to the claims against either First Union or the Gutmans to recover investment losses. The Majority Opinion uses that term throughout. So does the dissent. If a particular descriptive term is used often enough, we may unconsciously assume that it is being used accurately. The Majority Opinion makes one final argument to buttress its contention that the District Court’s appointee is not a receiver:
If we adopted PGI’s expansive interpretation of what type of officer is a receiver, we effectively would eliminate the distinction between guardian ad litem and receivers, and, for that matter, between fiduciaries and receivers. We have no intention of doing such thing.
Maj. Op. at 394. The unstated premise of this argument is that Mr. Pichini, who was designated by the District Court to replace the Gutmans on the Plan’s Administrative Committee, is in fact a “guardian ad litem.” That he was given this designation by the trial court is hardly dispositive.
A “guardian” is defined as “One who has the legal authority and duty to care for another’s person or property, esp. because of the other’s infancy, incapacity, or disability.” Black’s Law Dictionary (8th ed.2004). The person protected, the “ward,” is defined as “A person, usu. a minor, who is under a guardian’s charge or protection.” Id. A “guardian ad litem” is a special type of guardian “usu. a lawyer, *409appointed by the court to appear in a lawsuit on behalf of the incompetent or minor party.” Id. “Ad litem” is translated from the Latin as “for the specific lawsuit.” Richard A. Branyon, Latin Phrases & Quotations (Hippocrene Books, 1994) at 6. Fed.R.Civ.P. 17(c) uses similar language: “An infant or incompetent person who does not have a duly appointed representative may sue by ... a guardian ad litem. The court shall appoint a guardian ad litem for an infant or incompetent person not otherwise represented in an action or shall make such other order as it deems proper for the protection of the infant or incompetent person.” The question is: exactly for whom was Mr. Pichini appointed as guardian ad litem?
First we can eliminate the Gutmans as suspects. Guardians ad litem protect their wards — they do not investigate and sue them. We turn next to PGI, the named plaintiff, or the Plan itself. Neither PGI nor the Plan is an infant or an incompetent. More generally, the wards of guardians ad litem are natural persons, not corporations or other legal entities. Legal entities have receivers — not guardians. Indeed, the phrase in Rule 17(c), “infant or incompetent person” also appears in Fed.R.Civ.P. 4(e) where reference is made to “an individual ... other than an infant or an incompetent person ...” There are literally thousands and thousands of state and federal cases dealing in one way or another with guardians ad litem. While it would take hubris to make a statement about every single case, one would be hard-pressed to find a case in which a guardian ad litem was appointed to represent a corporation or other legally created entity.
There remains one more candidate for Mr. Pichini’s ward: the employees of PGI who are beneficiaries of the Plan, other than the Gutmans, presumably the parties the District Court was trying to protect. There is no evidence in the record that these employees are minors or incompetents. Even less do we know whether they are aware of the litigation or whether they have any interest in pursuing the Gutmans for losses sustained by the Plan. Even if they were unhappy with the Gut-man stewardship of the Plan, there is no indication of whether they want to pay part of the cost of suing the Gutmans by having the Plan pay a guardian and lawyer in part from their share of the Plan assets. Guardians ad litem are appointed to make litigation decisions for those who by reason of infancy or mental incapacity cannot make those decisions themselves. PGI’s employees meet neither of these criteria.
At root this case involves a profit sharing Plan which sustained market or trading losses and may have two causes of action: one against the retained outside investment advisor; the other against the two administrators of the Plan. It chose to pursue only the cause against the outside advisor. Based on the notion that the Gutmans had a conflict of interest, the trial judge transferred those to assets to Mr. Pichini for the purpose of realizing whatever monetary value they may have. The District Court may have called him a guardian ad litem, but in truth he was a receiver for the Plan with respect to those two choses in action. That Mr. Pichini was not the receiver of all the Plan’s assets is of no moment. I am aware of no authority for the proposition that unless a proposed receiver takes control of every asset owned by a particular party he cannot be deemed a receiver. The proper inquiry looks to his powers with respect to the assets he does control — not the assets he does not control.
Footnote 10 of the Majority Opinion takes the dissent to task for focusing on the label “guardian ad litem,” rather than *410on the “how or why of the district court’s orders.” Judge Greenberg suggests that: “It well may be that the label ‘guardian ad litem’ is less accurate than, for example, ‘trustee ad litem’. “ This is, to put it mildly, a remarkable statement. “Receiver” is almost' a synonym for “trustee.” Both hold, manage and preserve property for the benefit of third parties. Adding the phrase “ad litem” is not relevant since, as noted earlier, this translates as “for the specific lawsuit,” which defines only the duration of the trusteeship or receivership. If, as Judge Greenberg proffers, we can call Mr. Pichini a “trustee ad litem”, it is tantamount to conceding that we can also call him a “receiver ad litem” — which is certainly a receiver for purposes of § 1292(a)(2).30
What’s in a name? that which we call a rose
By any other name would smell as sweet.
The Tragedy of Romeo and Juliet, Act II, Scene 1, lines 90-91, The Yale Shakespeare (Barnes & Noble Books, 1993); See also discussion in last ¶ of Part III, A., supra.
D.
I do not join the portions of the Majority Opinion dealing with the collateral order doctrine or mandamus, because they are based on the premise that the District Court designated a guardian ad litem when in fact, in my view as outlined above, this is not an accurate description. In a case where there is an interlocutory challenge to the appointment of a real guardian ad litem on the basis, for instance, that the ward is neither a minor nor incompetent, it would appear that the collateral order doctrine would provide a basis for an immediate appeal. See Richards v. Duke University, 166 Fed.Appx. 595 (3d Cir.2006) (non-precedential).
IV.
There are countless individuals who act as fiduciaries for entities they operate or control. In their role as both managers of the entities and fiduciaries they may seek to recover from third parties losses sustained by their entities. In many of these instances there may be a theory that the fiduciary is also responsible for all or part of the same losses. While this scenario may cause conflict of interest problems for lawyers who represent more than one interested party, ethics rules governing lawyers do not govern the conduct of persons acting as litigants. If every charge by a defendant that the plaintiff fiduciary was, in fact a partial or complete cause of the loss could result in the appointment of a receiver to pursue the third party claim and also sue the fiduciary, the defendant will have won a huge tactical victory without actually proving anything.
By turning the plaintiffs fiduciary into another defendant, the ability of the fiduciary to cooperate with and help plaintiff prevail against the original defendant is severely impaired. It is precisely this type of serious and potentially irreparable harm that may be avoided by allowing interlocutory appeals pursuant to § 1292(a)(2). See Federal Practice and Procedure: Jurisdiction 2d § 3925 (“A receivership can drastically curtail existing property rights, foreclosing independent action and decision in irreparable ways.”).
When the District Court appointed Mr. Pichini to serve as the Administrative *411Committee of the Plan and hire his own counsel to chase both First Union and the Gutmans, it effectively appointed him a receiver of those causes of action and gave him the exclusive authority to manage and preserve those assets. The decision appointing Mr. Pichini is thus properly ap-pealable under 28 U.S.C. § 1292(a)(2). Therefore, I respectfully dissent from the Majority Opinion which holds otherwise.

. In numerous places this dissent refers to the "guardian ad litem” appointed by the District Court. Use of this designation should not be deemed to indicate that the person designated by the District Court's order is, in fact, properly designated as a "guardian ad litem.”


."In all courts of United States the parties may plead and conduct their own cases personally or by counsel as, by the rules of such courts, respectively, are permitted to manage and conduct causes therein.” 18 U.S.C. § 1654.


. The relationship between First Union and Forefront is not relevant to the discussion in this dissent and they will hereafter collectively be referred to as "First Union.” The third-party complaint which has given rise to the current dispute was filed only by First Union, although the motion to replace the Gutmans on the Administrative Committee of the Plan was filed by ForeFront.


. The order, entered on May 13, 2004, contained five lines of text and a page and a half footnote. The legal discussion was cursory, and the factual discussion was mainly limited to the allegations of the parties. J.A. at 1770-72. However, it is not surprising that summary judgment was denied. Resolution of the motion would have likely involved myriad discussions and communications between the Gutmans and representatives of First Union— a resolution unsuited to a Rule 56 motion. This dissent expresses no opinion on the merits of the legal arguments raised by the Gut-mans and denied by the District Judge in the summary judgment motion.


. If the guardian ad litem does not bring a direct action against the Gutmans to recover the Plan’s losses, the District Court's rationale for his appointment disappears, since the principal basis for that action was the improbability that the Gutmans would cause PGI to seek a recovery against them. Ironically, as beneficiaries of the Plan the Gutmans would be paying for the suit against themselves since the District Court’s December 14, 2004, order requires that the guardian ad litem be paid from the "Plan’s trust fund.” The other Plan beneficiaries are likewise forced to pay some of the cost of a suit against the Gutmans even if they have no desire to bring such a suit.


. This dissent does not suggest that such a notice is required every time the defendant seeks contribution or indemnity from the fiduciary, or that even defendant’s defeat of a summary judgment motion by plaintiff is sufficient to warrant this action.


. It is spurious to argue that the Gutmans can still fully cooperate with the guardian ad litem in pursuing the claims against the First Union. The whole premise of the American system of adversary litigation is that a litigant can interact with counsel completely loyal to the litigant. Just as the District Court assumed that that PGI would not pursue the Gutmans to recover Plan losses, it is equally foolish to assume that the Gutmans can fully cooperate with the guardian ad litem or his attorney who were appointed for the express purpose of pursuing claims against the Gut-mans. When the Plan's designated Administrative Committee was running the litigation, the Gutmans’ communications with counsel presumably would have been protected the attorney client privilege. It is, to put it mildly, a murky issue as to whether the Gutmans’ communications with counsel for the guardian ad litem would be similarly protected.


. The other arguments in footnote 10 have been dealt with elsewhere in this opinion, particularly the argument that because the Plan has assets which were not transferred to Mr. Pichini, he is somehow not a receiver of the assets which were entrusted to his care.